United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1066
                                 ___________

Bruce A. Mead,                       *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Intermec Technologies Corporation;   * Northern District of Iowa.
Short Term Disability Plan for       *
Employees of Norand Corporation,     *
                                     *
            Appellees.               *
                                ___________

                           Submitted: September 12, 2001

                                Filed: November 13, 2001
                                 ___________

Before BOWMAN, HEANEY, and BYE, Circuit Judges.
                         ___________

BOWMAN, Circuit Judge.

     Appellant Bruce A. Mead filed claims against his former employer, Intermec
Technologies Corporation (Intermec), for short-term disability benefits and also
asserted statutory claims under ERISA.1 The District Court2 granted summary
judgment in favor of Intermec. Mead appeals.

       We review a district court's grant of summary judgment de novo. Kells v.
Sinclair Buick-GMC Truck, Inc., 210 F.3d 827, 830 (8th Cir. 2000). We may affirm
on any basis supported by the record. Johnson v. Outboard Marine Corp., 172 F.3d
531, 535 (8th Cir. 1999). Summary judgment is appropriate when there is no genuine
issue as to a material fact and the moving party is entitled to judgment as a matter of
law. Kells, 210 F.3d at 830 (citing Fed. R. Civ. P. 56). Mead argues that there are
material facts in dispute and that summary judgment therefore was inappropriate. We
disagree and affirm.

      First, we address the issue of Mead's eligibility for short-term disability
benefits. The short-term disability plan in place at Intermec provided that an
employee was eligible for benefits after the employee had been "off his/her job for
more than five consecutive working days" due to a medical condition. At least once
during his time of employment, Mead applied for and received short-term disability
benefits due to a medical condition. On May, 23, 1995, Mead returned to work after
one of these short-term disability stints. From this date of return until his resignation
on May 31, 1995, Mead missed no more days of work. Because he did not miss "five
days of work" immediately preceding his resignation, he is not eligible for coverage.
We are not persuaded by Mead's appeal that his interpretation of eligibility should
prevail over the plain and ordinary meaning of the plan's language. See Melvin v.
Yale Indus. Prods., Inc., 197 F.3d 944, 947 (8th Cir. 1999).


      1
        Employee Retirement Income Security Act of 1974, Pub. L. No. 93-406, 88
Stat. 829 (codified as amended at 29 U.S.C. §§ 1001-1461 (1994 & Supp. IV 1998)
and in scattered sections of 26 U.S.C.).
      2
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                          -2-
       Second, we turn to the question of the severance agreement and waiver that
Mead executed at his departure on May 31, 1995. First, we note that releases of legal
claims in exchange for severance benefits are enforceable under ERISA. See Mange
v. Petrolite Corp., 135 F.3d 570, 571 (8th Cir. 1998); Leavitt v. Northwestern Bell
Tel. Co., 921 F.2d 160, 162-63 (8th Cir. 1990). Mead does not dispute that after his
resignation he signed a severance agreement and waiver of all existing claims against
Intermec. The waiver was in exchange for certain severance benefits not at issue in
this lawsuit and was voluntary and knowing. We agree with the District Court that
the severance agreement and waiver are sufficient to dispose of Mead's claim for
short-term disability benefits even if he otherwise were eligible for them.

       Third, we examine Mead's argument that the District Court erred in
determining that Mead's action is barred by the statute of limitations. Because ERISA
contains no statute of limitations, Mead's claim is governed by the "most analogous"
Iowa statute of limitations. See Duchek v. Blue Cross & Blue Shield of Neb., 153 F.
3d 648, 649 (8th Cir. 1998). The District Court found that Mead's claim fell within
the Iowa Wage Payment Collection Act and was barred by the two-year statute of
limitations. Iowa Code § 614.1(8) (2001). We agree.

       Fourth and finally, Mead has claimed that Intermec breached a duty owed him
by failing to provide him with the plan summary for the short-term disability plan in
a timely manner. However, at the time that Mead requested the plan summary, he was
no longer an employee of Intermec. The Supreme Court has held that a former
employee is owed a duty to receive information from a former employer only if that
former employee is a "participant," defined as a former employee who has a colorable
claim that would prevail in a suit for benefits. See Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101, 117-18 (1989) As we already have indicated, we agree with
the District Court that Mead's claim for short-term disability benefits must fail for
each of the three independently sufficient reasons discussed above. Intermec
therefore did not breach a duty owed to Mead by failing to provide him with a plan

                                        -3-
summary, since as a former employee without a colorable claim that would prevail
in a suit for benefits he was not a plan participant.

      We affirm the District Court's grant of summary judgment.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -4-